Case 19-40883        Doc 1469        Filed 08/14/19 Entered 08/14/19 14:19:31                    Main Document
                                                Pg 1 of 14


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                                 )    Case No. 19-40883-659
                                                        )    Chapter 11
 Payless Holdings LLC, et al.,                          )
                                                        )    Jointly Administered
                                                        )
                                    Debtors.            )    Hearing Date: September 4, 2019 at
                                                        )    10:00 a.m. (Central Time)
                                                        )    Objection Deadline: August 28, 2019 at
                                                        )    4:00 p.m. (Central Time)
                                                        )    Hearing Location: Courtroom 7 North

                   DEBTORS’ MOTION SEEKING ENTRY OF A SECOND
                  ORDER EXTENDING THEIR EXCLUSIVE PERIODS TO
            FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this motion (this “Motion”) for entry of an order (the “Proposed Order”)1 extending (i) the period

 during which the Debtors have the exclusive right to file a chapter 11 plan through and including

 November 4, 2019 (the “Exclusive Filing Period”), and (ii) the period during which the Debtors

 have the exclusive right to solicit acceptances of their chapter 11 plan through and including

 January 3, 2020 (the “Exclusive Solicitation Period” and, together with the Exclusive Filing

 Period, the “Exclusivity Periods”).2 In support of the Motion, the Debtors respectfully state as

 follows:




 1
    A copy of the Proposed Order will be made available on the Debtors’ case information website at
 https://cases.primeclerk.com/pss.
 2
   On July 7, 2019, the July Debtors (as defined below) filed voluntary petitions under chapter 11 of the Bankruptcy
 Code. Pursuant to Bankruptcy Code section 1121, the July Debtors’ Exclusive Filing Period is set to expire on
 November 4, 2019, and the July Debtors’ Exclusive Solicitation Period is set to expire on January 3, 2020. For the
 avoidance of doubt, by this Motion, the Debtors do not seek for the Court to modify the July Debtors’ Exclusivity
 Periods.
Case 19-40883     Doc 1469      Filed 08/14/19 Entered 08/14/19 14:19:31           Main Document
                                           Pg 2 of 14


                                    JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Eastern District of Missouri (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-

 9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

 Missouri. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory bases for relief requested herein are section 1121 of title 11 of the

 United States Code, §§ 101-1532 (the “Bankruptcy Code”) and Rule 9006 of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND

        4.      On February 18, 2019 (the “Petition Date”), twenty-seven (27) of the Debtors

 filed voluntary petitions under chapter 11 of the Bankruptcy Code (the “Original Debtors”). On

 July 7, 2019, Debtors Collective Brands Logistics Limited and Payless Sourcing, LLC filed

 voluntary petitions under chapter 11 of the Bankruptcy Code (the “July Debtors” and, together

 with the Original Debtors, the “Debtors”).      A comprehensive description of the Debtors’

 businesses and operations, capital structure and events leading to the commencement of these

 chapter 11 cases is set forth in the Declaration of Stephen Marotta, Chief Restructuring Officer

 of Payless Holdings LLC, in Support of Debtors’ Chapter 11 Proceedings and First Day

 Pleadings [Docket No. 22] (the “First Day Declaration”) and the Supplemental Declaration of

 Stephen Marotta in Support of Chapter 11 Petitions of the July Debtors [Docket No. 1305] (the

 “Supplemental First Day Declaration”) and incorporated herein by reference.

        5.      As of the Petition Date, the Debtors and their non-debtor affiliates operated

 approximately 3,400 stores in more than 40 countries acting as the largest specialty family




                                                 2
Case 19-40883        Doc 1469    Filed 08/14/19 Entered 08/14/19 14:19:31          Main Document
                                            Pg 3 of 14


 footwear retailer in the Western Hemisphere and offering a wide range of shoes and accessory

 items at affordable prices.

        6.      The Debtors’ cases are being jointly administered for procedural purposes only

 and the Debtors continue to manage and operate their businesses as debtors in possession under

 Bankruptcy Code sections 1107 and 1108. On March 1, 2019, the Office of the United States

 Trustee for the Eastern District of Missouri (the “U.S. Trustee”) appointed the official committee

 of unsecured creditors (the “Committee”) pursuant to Bankruptcy Code section 1102 [Docket

 No. 359]. No request for the appointment of a trustee or examiner has been made in these

 chapter 11 cases.

        7.      On June 25, 2019, the Court entered the Order Extending the Debtors’ Exclusive

 Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 1277] (the “First

 Extension Order”), extending the Original Debtors’ Exclusive Filing Period through and

 including September 4, 2019 and (ii) the Original Debtors’ Exclusive Solicitation Period through

 and including November 4, 2019.

        8.      Pursuant to Bankruptcy Code section 1121, the July Debtors’ Exclusive Filing

 Period is set to expire on November 4, 2019, and the July Debtors’ Exclusive Solicitation Period

 is set to expire on January 3, 2020.

        9.      On August 12, 2019, the Debtors filed the Joint Reorganization Plan of Payless

 Holdings LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket

 No. 1459] (the “Plan”) and the related Disclosure Statement for Joint Reorganization Plan of

 Payless Holdings LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

 [Docket No. 1460] (the “Disclosure Statement”).




                                                 3
Case 19-40883        Doc 1469       Filed 08/14/19 Entered 08/14/19 14:19:31                   Main Document
                                               Pg 4 of 14


                                             RELIEF REQUESTED

         10.      By this Motion, and pursuant to Bankruptcy Code section 1121 and Bankruptcy

 Rule 9006, the Debtors seek entry of the Proposed Order extending (i) the Debtors’ Exclusive

 Filing Period through and including November 4, 2019, and (ii) the Debtors’ Exclusive

 Solicitation Period through and including January 3, 2020. For the avoidance of doubt, the

 Debtors do not seek to modify the timing of the July Debtors’ Exclusivity Periods under

 Bankruptcy Code section 1121.

                                              BASIS FOR RELIEF

         11.      Bankruptcy Code section 1121 establishes an initial period of 120 days after

 commencement of a chapter 11 case during which only a debtor may file a plan and an additional

 60-day period during which only the debtor may solicit votes for a plan, both of which are

 subject to extension through motion practice. As stated above, the Original Debtors’ Exclusive

 Filing Period will expire on September 4, 2019, and the Original Debtors’ Exclusive Solicitation

 Period will expire on November 4, 2019. Due to the large and complex nature of these chapter

 11 cases, as well as the significant progress made thus far with respect to a potential

 reorganization, the Debtors believe it is prudent to seek an approximately 60-day extension of the

 Exclusivity Periods.3

         12.      Moreover, it is likely that the hearing on confirmation of the Plan will be held in

 or about the third week of October, and the Debtors believe that it is in the best interests of the

 estates that distractions surrounding exclusivity not be introduced to the confirmation hearing

 process. The Debtors’ prompt exit from chapter 11 is the best way to preserve and maximize

 value and the Plan provides the structure and possibility for that. Retention of exclusivity will

 3
  If the Court extends the Exclusive Filing Period by 60 days, the end of the Exclusive Filing Period would be on
 Sunday, November 3, 2019. Accordingly, the Debtors respectfully request that the Court set the Exclusive Filing
 Period to be through and including Monday, November 4, 2019.


                                                        4
Case 19-40883      Doc 1469      Filed 08/14/19 Entered 08/14/19 14:19:31             Main Document
                                            Pg 5 of 14


 ensure that the Debtors’ stakeholders remain focused on the Plan and an exit from chapter 11

 rather than use the expiring Exclusivity Periods as a point of leverage. An extension of the

 Exclusivity Periods will not prejudice any party’s rights to seek relief at a later time for the

 purpose of terminating the Exclusivity Periods.

        13.     Bankruptcy Code section 1121(d)(1) permits a court to extend a debtor’s

 exclusive period to file a plan and solicit acceptances thereof “for cause.”          Although the

 Bankruptcy Code does not define “cause,” bankruptcy courts have discretion to extend

 exclusivity to promote the orderly, consensual and successful reorganization of a debtor’s affairs

 based upon the facts and circumstances of a particular case. See Bunch v. Hoffinger Indus., Inc.

 (In re Hoffinger Indus., Inc.), 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003); In re Wisc. Barge Line,

 Inc., 78 B.R. 946, 948 (Bankr. E.D. Mo. 1987); In re Texaco, Inc., 76 B.R. 322, 326 (Bankr.

 S.D.N.Y. 1987).

        14.     Courts often use the following factors in determining whether “cause” exists to

 extend a debtor’s exclusive plan filing and solicitation periods: (a) the size and complexity of

 the case; (b) the need for sufficient time to permit the debtor to negotiate a plan of reorganization

 and prepare adequate information; (c) whether the debtor has made progress in negotiations with

 its creditors; (d) the existence of good faith progress towards reorganization; (e) whether the

 debtor is seeking to extend exclusivity to pressure creditors to accede to the debtor’s

 reorganization demands; (f) whether the debtor has demonstrated reasonable prospects for filing

 a viable plan; (g) whether or not the debtor is paying its bills as they become due; (h) the amount

 of time which has elapsed in the case ; and/or (i) whether an unresolved contingency exists. See,

 e.g., In re Hoffinger, 292 B.R. at 643-44; see also In re Acceptance Ins. Companies, No. BK05-




                                                   5
Case 19-40883       Doc 1469     Filed 08/14/19 Entered 08/14/19 14:19:31             Main Document
                                            Pg 6 of 14


 80059, 2008 WL 3992799, at *2 (Bankr. D. Neb. Aug. 20, 2008); Matter of Interco Inc., 137

 B.R. 999, 1001 (Bankr. E.D. Mo. 1992).

         15.      Not all factors are relevant to every case, and the existence of even one of the

 above-listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., In re

 Hoffinger, 292 B.R. at 644 (“As always, we emphasize that these are only factors, not all which

 are relevant in every case. . . . It is within the discretion of the bankruptcy court to decide which

 factors are relevant and give the appropriate weight to each.”).

    I.         The Debtors’ Cases Are Large And Complex

         16.      As of the Petition Date, the Debtors and their non-debtor affiliates and

 subsidiaries constituted over one hundred entities. They operated 3,400 stores in more than 40

 countries across the world through three business segments (North America, Latin America, and

 franchise stores) and an e-commerce business.          The Debtors’ prepetition capital structure

 included approximately $470 million in aggregate principal amount of outstanding debt as of the

 Petition Date.

         17.      During the course of these chapter 11 cases, the Debtors have simultaneously

 pursued the orderly liquidation of their approximately 2,500 North American brick and mortar

 retail locations while strategically reviewing business options regarding their profitable Latin

 American and franchise businesses. Further, in order to maximize the Debtors’ estates and

 efficiently administer these chapter 11 cases, the Debtors’ management, legal staff, professionals

 and advisors have worked diligently on a wide number of critical tasks since the commencement

 of these cases. Specifically, following the Petition Date, the Debtors and their professionals have

 focused on, inter alia:

                  a. completing comprehensive store closing sales with respect to the Debtors’
                     North American brick and mortar retail locations;



                                                  6
Case 19-40883     Doc 1469      Filed 08/14/19 Entered 08/14/19 14:19:31             Main Document
                                           Pg 7 of 14


                b. negotiating the Debtors’ initial and continued consensual use of cash collateral
                   and a debtor in possession financing facility, which was subsequently repaid
                   with liquidation sale proceeds following the repayment of the Debtors’ ABL
                   facility;

                c. reaching a consensus with the Committee and a substantial number of the
                   Debtors’ landlords with respect to the Debtors’ use and occupancy of their
                   leased North American retail locations and certain claims arising therefrom,
                   including the treatment and payment of “stub rent” claims;

                d. evaluating thousands of the Debtors’ unexpired leases of nonresidential real
                   property and executory contracts to determine whether to assume, assume and
                   assign, or reject such leases and contracts, as well as effectuating such actions;

                e. commencing the July Debtors’ chapter 11 cases;

                f. developing a business plan with respect to the Debtors’ go-forward business,
                   centered on the Debtors’ Latin American, e-commerce and franchise
                   businesses;

                g. analyzing tax issues related to certain potential reorganization constructs;

                h. assessing the validity of over 1,800 proofs of claim filed in these cases up to
                   this point;

                i. complying with information, document and other requests from the Special
                   Committee (as defined below) and its advisors in connection with the Special
                   Committee’s investigation into certain prepetition transactions;

                j. implementing supplementary governance procedures to address issues
                   identified by the Court and certain parties-in-interest;

                k. reviewing and analyzing significant licensing, joint venture and franchise
                   agreements;

                l. negotiating non-disclosure and related agreements to facilitate the sharing of
                   information with creditors;

                m. developing an IT transition plan and the framework for the separation of
                   services as between the Debtors and certain of their non-Debtor affiliates;

                n. drafting, negotiating and filing the Plan;

                o. interfacing with the Ontario Superior Court of Justice (Commercial List) and
                   the appointed monitor in proceedings in respect of certain Canadian Debtors
                   pursuant to the Companies’ Creditors Arrangement Act (Canada); and




                                                  7
Case 19-40883        Doc 1469     Filed 08/14/19 Entered 08/14/19 14:19:31          Main Document
                                             Pg 8 of 14


                   p. addressing numerous questions, concerns and issues raised by vendors,
                      landlords, customers and other parties in interest.

          18.      The Debtors have made significant progress towards concluding these cases in a

 value-maximizing manner, but following the recent completion of the Store Closing Sales,

 require additional time to solicit, and attempt to resolve any open issues regarding, the Plan. The

 extended Exclusivity Periods will enable parties to concentrate their focus on the Plan and any

 necessary negotiations thereupon.

          19.      Courts have regularly extended the exclusive periods provided for under

 Bankruptcy Code section 1121(d) in large, complex chapter 11 cases and have acknowledged

 that the size and complexity of a debtor’s case alone may provide cause for extending a debtor’s

 exclusivity periods. See, e.g., In re Wisc. Barge Lines, Inc., 78 B.R. at 948 (stating that, if

 extensions of exclusivity were denied, it would be virtually impossible for major corporations . .

 . to ever enjoy the exclusive benefits provided by 11 U.S.C. § 1121”); see also In re Express One

 Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. T'x. 1996) (approving debtor’s third exclusivity

 extension and noting that the “traditional ground for cause is the large size of the debtor and the

 concomitant difficulty in formulating a plan of reorganization”); In re Crescent Mfg. Co., 122

 B.R. 979, 982 (Bankr. N.D. Ohio 1990) (stating that “cause can include an “unusually large

 case”); In re Texaco, Inc., 76 B.R. at 325-27 (cause existed to warrant extension of exclusivity

 based on the size and complexity of the case alone). Thus, the Debtors submit that the size and

 complexity of these chapter 11 cases provides sufficient cause for the Court to extend the

 Exclusivity Periods.

    II.         Additional Time To Negotiate Any Issues Surrounding The Plan Is Beneficial

          20.      The requested 60-day extension of the Exclusivity Periods is appropriate and will

 not prejudice or pressure the Debtors’ creditors. Since entry of the First Extension Order, the



                                                   8
Case 19-40883       Doc 1469        Filed 08/14/19 Entered 08/14/19 14:19:31                 Main Document
                                               Pg 9 of 14


 Debtors have worked with the parties in interest towards their ultimate goal of seeking

 confirmation of a plan of reorganization. Specifically, pursuant to the Order with Respect to the

 Retention and Appointment of (I) Akin, Gump, Strauss, Hauer & Feld; and (II) Seward & Kissel

 as Counsel to the Debtors [Docket No. 983] (the “Akin and S&K Retention Order”)4, the Special

 Committee was granted the exclusive authority on behalf of the Board to review, consider,

 negotiate, adopt or approve any document, action or transaction (including the Plan) in which the

 Alden Parties or any manager of the Board is or may be interested or implicated (the “Insider

 Transactions”). Further to its authority in connection with Insider Transactions, the Special

 Committee, with assistance from its advisors, has taken the lead role on behalf of the Debtors in

 plan negotiations with and among the stakeholder groups. The extension of the Exclusivity

 Periods will, in an abundance of caution, give the Debtors (at the direction of the Special

 Committee) time to work with parties on implementing any necessary or beneficial modifications

 to the Plan in an effort to achieve consensus. Prior to filing this Motion, the Debtors (through the

 Special Committee) advised their major creditor constituencies that they would be seeking the

 relief requested herein. As of yet, the Debtors have not heard any objection.

         21.     Because the First Extension Order requires the Debtors to file any request for an

 additional extension of the Exclusive Filing Period no later than a date that will enable it to be

 heard on September 4, 2019, the Debtors cannot wait to determine if there will be cause to

 amend or otherwise file the Plan before filing a motion for such extension. Thus, the Debtors

 believe that the requested relief is appropriate at this time.



 4
  On February 19, 2019, the Court entered interim orders authorizing the retention of Akin Gump Strauss Hauer &
 Feld LLP (“Akin Gump”) as counsel to the Debtors [Docket No. 33] and of Seward & Kissel LLP (“S&K”) as
 counsel to the Debtors at the direction of Patrick Bartels and Scott Vogel, independent managers of Payless
 Holdings LLC (the “Independent Managers”) [Docket No. 29]. Pursuant to the Akin and S&K Retention Order a
 special committee, comprised of the Independent Managers (the “Special Committee”), was appointed.


                                                       9
Case 19-40883         Doc 1469     Filed 08/14/19 Entered 08/14/19 14:19:31           Main Document
                                             Pg 10 of 14


    III.         The Debtors Have Made Good Faith Progress Towards Reorganization

           22.      As noted, on August 12, 2019, the Debtors filed the Plan and Disclosure

 Statement and related approval and scheduling motion. Further, since the entry of the First

 Extension Order, the Debtors, at the direction of the Special Committee, have worked diligently

 towards developing and evaluating their prospective business plan around which a plan of

 reorganization could be structured. To that end, the Special Committee has been assessing a

 number of threshold issues including the allocation of value throughout the Debtors’ corporate

 structure and related tax matters that impact upon potential plan structures, and has been

 engaging and cooperating with the Debtors’ creditor constituencies with respect to these

 assessments. This has included the sharing of significant due diligence and other materials. The

 analysis and diligence evaluated by the Special Committee and shared with the creditor

 constituencies, as well as creditor discussion inter se, comprise the foundation for the terms of

 the Plan.

           23.      The Debtors’ efforts, including those of the Special Committee, towards

 reorganization are reflected in the filing of the Plan. The Debtors respectfully submit that the

 filing indicates that their progression is on track and that their exclusive rights to steer the

 reorganization process should be maintained.

    IV.          The Debtors Have Been Paying Their Debts When Due

           24.      The Debtors have been diligently paying undisputed debts as they come due and

 expect to continue to be able to do so. Specifically, the Debtors have successfully paid off both

 their prepetition ABL facility as well as the entire debtor in possession financing facility obtained

 during these chapter 11 cases. Partly reflective of this, the Debtors have negotiated a fully

 consensual extension of their use of cash collateral in these cases [Docket No. 1422]. The fact




                                                  10
Case 19-40883        Doc 1469      Filed 08/14/19 Entered 08/14/19 14:19:31             Main Document
                                             Pg 11 of 14


 that a debtor has sufficient liquidity to pay its debts as they come due supports the granting of an

 extension of the Exclusivity Periods because it suggests that such an extension will not

 jeopardize the rights and recoveries of creditors and counterparties.

    V.          These Cases Are Less Than 180 Days Old

          25.      Although the Debtors have made much progress in less than six months, their

 accomplishments should not diminish the fact that a relatively small amount of time has lapsed

 in these chapter 11 cases in the context of one of the largest orderly chapter 11 retail liquidations

 in history, nor should they diminish the efforts undertaken by the Special Committee in

 connection with its expanded mandate. An exclusivity extension will benefit all stakeholders by

 facilitating the Debtors’ efforts to solicit, confirm and consummate a value-maximizing plan,

 which will inure to the benefit of all stakeholders in the most expeditious manner available.

    VI.         The Extension Of Exclusivity Requested In This Motion Is Reasonable In Light
                Of The Extensions Granted In Similar Chapter 11 Cases

          26.      Courts in this district have routinely granted relief similar to the relief requested

 herein in comparable chapter 11 cases. See, e.g., In re Peabody Energy Corp., No-16-42529-399

 (Bankr. E.D. Mo. Aug. 18, 2016) [Docket Nos. 1106, 1780 and 2415] (extending the debtors’

 exclusivity periods three times); In re Payless Holdings LLC, No. 17-42267-659 (Bankr. E.D.

 Mo. Aug. 2, 2017) [Docket No. 1728] (extending the debtors’ exclusive period to file a plan by

 60 days); In re Abengoa Bioenergy US Holdings, LLC, No. 16-41161-659 (Bankr. E.D. Mo. Apr.

 27, 2017) [Docket No. 1341] (extending the debtors’ exclusivity periods by 90 days); In re Arch

 Coal, Inc., No. 16-40120-705 (Bankr. E.D. Mo. July 5, 2016) [Docket No. 1080] (extending the

 debtors’ exclusivity periods by 120 days); and In re Noranda Aluminum, Inc., No. 16-10083-399

 (Bankr. E.D. Mo. July 20, 2016) [Docket No. 999] (extending the debtors’ exclusivity periods by

 120 days).



                                                    11
Case 19-40883      Doc 1469      Filed 08/14/19 Entered 08/14/19 14:19:31              Main Document
                                           Pg 12 of 14


                                               NOTICE

        27.     The Debtors will provide notice of this Motion to:               (a) the U.S. Trustee;

 (b) counsel to the Prepetition ABL Administrative Agent, (i) Choate Hall & Stewart LLP (Attn:

 Kevin Simard, Doug Gooding and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn:

 Mark Bossi); (c) counsel to the FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey Wolf), (d)

 counsel to certain Prepetition Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP

 (Attn: Stephen D. Zide), (ii) Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard), (iii)

 Stroock & Stroock & Lavan LLP (Attn: Kristopher M. Hansen and Daniel A. Fliman) and

 (iv) Lewis Rice LLC (Attn: Sonette T. Magnus); (f) counsel to the Prepetition Term Loan Agent,

 Norton Rose Fulbright US LLP (Attn: Stephen Castro and David Rosenzweig); (e) the Monitor,

 FTI Consulting Canada, Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (f) counsel to

 the Monitor, Bennett Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden Nelms); (g) counsel

 to the Committee (i) Pachulski Stang Ziehl & Jones LLP (Attn: Robert Feinstein and Bradford

 Sandler) and (ii) Polsinelli LLP (Attn: Matthew Layfield); (h) the United States Attorney’s Office

 for the Eastern District of Missouri; (i) the Internal Revenue Service; (j) the United States

 Securities and Exchange Commission; and (k) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of

 the nature of the relief requested, no other or further notice need be given.

                                            CONCLUSION

        28.     WHEREFORE, the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and granting such other relief as is just and proper.

                            [Remainder of page intentionally left blank.]




                                                  12
Case 19-40883     Doc 1469    Filed 08/14/19 Entered 08/14/19 14:19:31     Main Document
                                        Pg 13 of 14


 Dated: August 14, 2019
        St. Louis, Missouri
                                      /s/ Richard W. Engel, Jr.
                                      Richard W. Engel, Jr. MO 34641
                                      Erin M. Edelman MO 67374
                                      John G. Willard MO 67049
                                      ARMSTRONG TEASDALE LLP
                                      7700 Forsyth Boulevard, Suite 1800
                                      St. Louis, MO 63105
                                      Telephone: (314) 621-5070
                                      Facsimile: (314) 612-2239
                                      rengel@armstrongteasdale.com
                                      eedelman@armstrongteasdale.com
                                      jwillard@armstrongteasdale.com

                                      -and-
                                      Ira Dizengoff (admitted pro hac vice)
                                      Meredith A. Lahaie (admitted pro hac vice)
                                      Kevin Zuzolo (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      New York, NY 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      mlahaie@akingump.com
                                      kzuzolo@akingump.com

                                      - and -

                                      David F. Staber (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      2300 N. Field Street, Suite 1800
                                      Dallas, TX 75201
                                      Telephone: (214) 969-2800
                                      Facsimile: (214) 969-4343
                                      dstaber@akingump.com




                                              13
Case 19-40883   Doc 1469   Filed 08/14/19 Entered 08/14/19 14:19:31      Main Document
                                     Pg 14 of 14


                                   -and-

                                   Julie Thompson (admitted pro hac vice)
                                   AKIN GUMP STRAUSS HAUER & FELD LLP
                                   2001 K. Street N.W.
                                   Washington, D.C. 20006
                                   Telephone: (202) 887-4000
                                   Facsimile: (202) 887-4288
                                   julie.thompson@akingump.com

                                   Counsel to the Debtors and Debtors in Possession


                                   - and –




                                   John R. Ashmead (admitted pro hac vice)
                                   Robert J. Gayda (admitted pro hac vice)
                                   Catherine V. LoTempio (admitted pro hac vice)
                                   SEWARD & KISSEL LLP
                                   One Battery Park Plaza
                                   New York, NY 10004
                                   Telephone: (212) 574-1200
                                   Facsimile: (212) 480-8412
                                   ashmead@sewkis.com
                                   gayda@sewkis.com
                                   lotempio@sewkis.com

                                   Counsel to the Special Committee
